By the Court, Sprague, J.:
The record discloses no error in drawing or empanelling the grand jury. The presumption is, that the Court did not excuse persons summoned as grand jurors without legal cause. (People v. Hidden, 32 Cal. 445.) And section ten of the Act concerning jurors, applicable to Colusa County, (Stats. 1863-4, p. 526,) authorizes the Court to order the Sheriff to summon from the body of the county * * * a sufficient number to complete the grand jury, in case o *49those originally summoned a sufficient number cannot be obtained to form a-grand jury of seventeen.
Judgment affirmed.
Mr. Justice Sanderson expressed no opinion.